DETAILED ACTION
This is a first Office action on the merits to the application filed 12/19/2019. Claims 1-30 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 23 is directed to a “memory”. Applicant describes “…memory configured to store instructions;”
The term “memory” is not explicitly or deliberately defined as a non-transitory embodiment in the application. The broadest reasonable interpretation of the word “memory” includes transitory 
Thus, claim 23 is rejected under 35 U.S.C 101 because, giving these claims their broadest reasonable interpretation, the claimed “memory” would encompass non-statutory subject matter. The examiner recommends to the applicant to insert the phrase “non-transitory” in front of the word “memory” to overcome this rejection.
Claims 24 -29 depend from claim 23 and are rejected for the same reason as above for claim 23.
Claim 30 is also directed to a “memory”, and is rejected for the same reason as above for claim 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 15, 16, 22 and 24 are rejected under 35 U.S.C. (102(a)(1) as being anticipated by Samsung (Samsung: “Triggering Adaption Schemes”, 3GPP Draft ; R1-1813012, 3GPP TSG RAN WG1 Meeting #95, November 12th-16th, 2018), hereinafter “Samsung”.
Regarding the method of claim 1, Samsung teaches:
“A method for wireless communications, comprising: 
transmitting, by a device and to a base station, assistance information to facilitate configuring one or more parameters for communicating with the base station (Samsung,3.1 Periodic adaption request, lines 3:5: “A UE can transmit an AR (adaption request) periodically…to directly indicate its preference for a UE-specific configuration  of radio resources, …antenna ports”); 
detecting, by the device, that an assistance response signal including the one or more parameters based on the assistance information is not received from the base station within a threshold period of time (Samsung, 3.1 Periodic adaption request, lines 4:5: “The gNB can provide an acknowledgement (ACK/NACK)” which would be received by the UE); and 
degrading, by the device and based on the detecting that the assistance response signal is not received within the threshold period of time, feedback to be communicated to the base station (Samsung, Fig. 3, the UE can resend the AR, as a degraded feedback, after time t has expired, at t+T0, to the gNB).

Regarding claim 2 and 24, Samsung teaches:
The method of claim 1, wherein detecting that the assistance response signal is not received further comprises detecting, by the device, that a different signal not including the one or more parameters is received after the threshold period of time and without first receiving the assistance response signal, and wherein degrading the feedback comprises degrading the feedback to be communicated to the base station for the different signal (Samsung 3.1 Periodic adaption request, line 4-5, Fig 3: The UE receives a NACK from the gNB, indicating that the AR (adaption request i.e. the assistance information) is not decoded properly or with error, and would constitutes the ‘different signal’ from the gNB. The UE responds at t+T0 with a feedback transmission AR.) 

Regarding claim 15, Samsung teaches:
(Samsung, Sec 3, lines 5, 15: the UE-triggered adaption request for a configuration of parameters to increase power savings may include the number of receiver antennas.)

Regarding claim 16, Samsung teaches:
A method for wireless communications, comprising: 
receiving, by a base station and from a device, assistance information to facilitate configuring one or more parameters for communicating with the base station (Samsung,3.1 Periodic adaption request, lines 3:5: A gNB can receive an AR (adaption request) periodically that would  directly indicate the UE preference for a UE-specific configuration of radio resources, including, antenna ports); 
detecting, by the base station, a degraded feedback for a signal transmitted to the device that does not include the one or more parameters based on the assistance information (Samsung, 3.1 Periodic adaption request, lines 4:5: The gNB can detect the transmission (either first AR or second AR from the UE, and respond with an ACK, NACK or indicate a configuration in response to the AR reception); and
transmitting, to the device and based on detecting the degraded feedback, an assistance response signal including one or more parameters based on the assistance information (Samsung, 3.1 Periodic adaption request, lines 4:5: The gNB can detect the transmission (either first AR or second AR from the UE), and respond with an ACK, NACK or indicate a configuration in response to the AR reception).

Regarding claim 22, Samsung teaches:
assistance information includes number of antennas (Samsung, Sec 3, lines 5, 15: the UE-triggered adaption request for a configuration of parameters to increase power savings may include the number of receiver antennas.), and further comprising modifying the one or more parameters based on the assistance information (Samsung, 3.1 Periodic adaption request, lines 4:5: The gNB can detect the transmission (either first AR or second AR from the UE), and respond with an ACK, NACK or indicate a configuration (including possible modification) in response to the AR reception).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 3-4, 7-11, 14, 17-18, 20, 23, 25-28 and 30 are rejected under 35 U.S.C 103 as being unpatentable over Samsung (Samsung: “Triggering Adaption Schemes”, 3GPP Draft ; R1-1813012, 3GPP TSG RAN WG1 Meeting #95, November 12th-16th, 2018), hereinafter “Samsung”, in view of Fujishiro et al. (US20170325277 A1), hereinafter “Fujishiro”.

Regarding claims 3, 17 and 25, Samsung does not teach:
“degrading the feedback comprises refraining from transmitting the feedback in one or more feedback transmission opportunities”.
However, Fujishiro teaches:
“degrading the feedback comprises refraining from transmitting the feedback in one (Fujishiro, [0211]: In certain configuration, “the controller 130 suspends the transmission of the ACK so that only the NACK, out of the ACK and the NACK, is transmitted to the eNB as the feedback information. In other words, when downlink data fails, the NACK is transmitted, but even when the downlink data is correctly received, the ACK is NOT transmitted.” In other words, the UE can remain silent with no response, per this configuration.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Samsung in order to reduce signaling transmissions between UE and eNB to reduce power consumption, especially when ACK or lack of an ACK can be used to indicate a state or changed state.

Regarding claim 4, Samsung teaches:
… transmitting the feedback at least until the assistance response signal is received (Samsung, Fig 3, time line: The UE can transmit feedback after time t has expired, at t+T0, and before assistance response signal has been received (the second AR reply (indicated AR) in the Fig. 3).)
Samsung does not teach:
refraining from transmitting the feedback comprises refraining from transmitting the feedback
However, Fujishiro teaches:
refraining from transmitting the feedback comprises refraining from transmitting the feedback ” (Fujishiro, [0211]: In certain configuration, “the controller 130 suspends the transmission of the ACK so that only the NACK, out of the ACK and the NACK, is transmitted to the eNB as the feedback information. In other words, when downlink data fails, the NACK is transmitted, but even when the downlink data is correctly received, the ACK is NOT transmitted.” Meaning, the UE can remain silent with no response or transmitting a feedback, per this configuration.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Samsung in order to reduce signaling transmissions between UE and eNB, to reduce power consumption, especially when no ACK can be used to indicate a state or changed state.

Regarding claim 5, Samsung does not teaches:
refraining, based on detecting that the assistance response signal is not received, from decoding data packets in the different signal.
However, Fujishiro teaches:
refraining, based on detecting that the assistance response signal is not received, from decoding data packets in the different signal (Fujishiro, [0211]: In certain configuration, “the controller 130 suspends the transmission of the ACK so that only the NACK, is transmitted to the eNB as the feedback information. In other words, when downlink data fails, the NACK is transmitted, but even when the downlink data is correctly received, the ACK is NOT transmitted.” Meaning, the UE can remain silent with no response or transmitting a feedback, per this configuration, as a result of NOT performing any activity that would trigger a NACK or a silent ACK.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Samsung to keep in line to further reduce power consumption by the UE by NOT performing an activity that would result in a NACK, such as attempting to decode the data packets, consuming power, and then finding an error/NACK. The motivation would be to strictly adhere to reducing power consumption, especially where power levels are at or below a threshold level.  

Regarding claim 6, Samsung teaches:
refraining ….based on determining that the assistance information is not received from the base station within the threshold period of time (Samsung Fig 3, the UE may be silent after the first AR reply from the gNB, if the AR reply is a ACK/NACK, and wait until time t+T0, after the first AR reply to request AR again)
However, Fujishiro teaches:
from decoding the data packets (Fujishiro, [0211]: In certain configuration, “the controller 130 suspends the transmission of the ACK so that only the NACK, is transmitted to the eNB as the feedback information. In other words, when downlink data fails, the NACK is transmitted, but even when the downlink data is correctly received, the ACK is NOT transmitted.” Meaning, the UE can remain silent with no response or transmitting a feedback, per this configuration, as a result of NOT performing any activity that would trigger a NACK or a silent ACK.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Samsung to keep in line to further reduce power consumption by the UE by NOT performing an activity that would result in a NACK, such as attempting to decode the data packets, consuming power, and then finding an error/NACK. The motivation would be to strictly adhere to reducing power consumption, especially where power levels are at or below a threshold level.

Regarding claim 7, 18 and 26, Samsung does not teaches:
degrading the feedback comprises transmitting negative acknowledgement (NACK) feedback for the different signal.
However, Fujishiro teaches:
degrading the feedback comprises transmitting negative acknowledgement (NACK) feedback for the different signal (Fujishiro [0189]:  “the UE 100 …transmits feedback information using the uplink (to the eNB) … (that is) ACK/NACK. However, in this example, the feedback information may be only the NACK rather than the ACK/NACK.”)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Samsung to transmit only NACK (and not ACK/NACK). The motivation is to reduce uplink signal transmissions significantly when compared with an ACK/NACK based system.

Regarding claim 8, Samsung teaches:
…transmitting the NACK feedback comprises transmitting the NACK feedback at least until the assistance response signal is received (Samsung, Fig 3, time line: The UE can transmit feedback after time t has expired, at t+T0, and before assistance response signal has been received (the second AR reply (indicated AR) in the Fig. 3).)
Samsung does not teach:
transmitting the NACK feedback comprises transmitting the NACK feedback.
However, Fujishiro teaches:
transmitting the NACK feedback comprises transmitting the NACK feedback (Fujishiro [0189]:  “the UE 100 …transmits feedback information using the uplink (to the eNB) … (that is) ACK/NACK. However, in this example, the feedback information may be only the NACK rather than the ACK/NACK.”)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Samsung to transmit only NACK (and not ACK/NACK). The motivation is to reduce uplink signal transmissions significantly when compared with an ACK/NACK based system.

Regarding claim 9 and 27, Samsung does not teach:
degrading the feedback comprises, after transmitting negative acknowledgement (NACK) feedback for the different signal a threshold number of times, transmitting one or more of a sounding reference signal (SRS), a scheduling request (SR), the assistance information, or a power status signal.
However, Fujishiro teaches:
degrading the feedback comprises, after transmitting negative acknowledgement (NACK) feedback for the different signal, transmitting a scheduling request (SR)  (Fujishiro [0101]: In the example, the UE 100 transmits uplink control signal…includes a scheduling request (SR) and an ACK/NACK.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Samsung so that the eNB is more fully aware of the UE state (in addition to the information in the assistance information initially transmitted to the base station) to give more urgency to the eNB to respond with the proper assistance information.  

Regarding claim 10, Samsung teaches:
transmitting the NACK feedback comprises transmitting the NACK feedback … until the assistance response signal is received (Samsung, Fig 3, time line: The UE can transmit feedback after time t has expired, at t+T0, and before any assistance response signal has been received (indicated AR in the Fig. 3).) . 
	Samsung does not teach:
	
 	and transmitting the SR

However, Fujishiro teaches:

transmitting the SR (Fujishiro [0101]: In the example, the UE 100 transmits uplink control signal…includes a scheduling request (SR) and an ACK/NACK.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Samsung so that the eNB is more fully aware of the UE state (in addition to just the information in the assistance information initially transmitted to the base station) to give more urgency to the eNB to respond with the proper assistance information, hence improving on the response process.

Regarding claim 11, 20 and 28, Samsung does not teach:
degrading the feedback comprises refraining from transmitting a channel quality indicator (CQI) report configured by the base station at least until the assistance response signal is received.
However, Fujishiro teaches:
degrading the feedback comprises refraining from transmitting a channel quality indicator (CQI) report configured by the base station at least until the assistance response signal is received (Fujishiro, [0211]: In certain configuration, “the controller 130 suspends the transmission of the ACK so that only the NACK, out of the ACK and the NACK, is transmitted to the eNB as the feedback information. In other words, when downlink data fails, the NACK is transmitted, but even when the downlink data is correctly received, the ACK is NOT transmitted.” In other words, the UE can remain silent with no response, per this configuration.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Samsung in order to reduce unnecessary signaling transmissions, in this case to remain silent, between UE and eNB, to reduce power consumption especially when lack of an ACK can be used to indicate a state or changed state.


Regarding claim 14, Samsung does not teach:
the feedback is one of hybrid automatic repeat/request (HARQ) feedback for a received shared channel signal or a pilot signal with a channel state information (CSI) report.
However, Fujishiro teaches:
the feedback is a pilot signal with a channel state information (CSI) report (Fujishiro [0101]: In the example, the UE 100 transmits uplink control signal…includes a channel quality indicator (CQI), a precoding matrix indicator (PMI), a rank indicator (RI, a scheduling request (SR) and an ACK/NACK. The CQI, the PMI, and the RI constitute the channel state information indicating the downlink channel state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Samsung to fully inform the eNB of the status of the UE, so that the assistance request/response process is completed and requires no further scheduling transmission, saving on power consumption by the UE.

Regarding claim 23, Samsung teaches:
…
transmit, to a base station, assistance information to facilitate configuring one or more parameters for communicating with the base station (Samsung, 3.1 Periodic adaption request, lines 3:5: “A UE can transmit an AR (adaption request) periodically…to directly indicate its preference for a UE-specific configuration of radio resources, antenna ports”); 
detect that an assistance response signal including the one or more parameters based on the assistance information is not received from the base station within a threshold period of time time (Samsung, 3.1 Periodic adaption request, lines 4:5: “The gNB can provide an acknowledgement (ACK/NACK)” which would be received by the UE); and 
degrade, based on the detecting that the assistance response signal is not received within the threshold period of time, feedback to be communicated to the base station (Samsung, Fig. 3, the UE can resend the AR, as a degraded feedback, after time t has expired, at t+T0, to the gNB).

Samsung does not teach:
An apparatus for wireless communication, comprising: 
a transceiver; 
a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to:
However, Fujishiro teaches:
An apparatus for wireless communication, comprising: 
a transceiver (Fujishiro [0088, 0089] receiver 110 and transmitter 120 ); 
a memory configured to store instructions (Fujishiro [0090] memory stores a program); and 
one or more processors (Fujishiro [0090] controller 130 includes a processor and a memory) communicatively coupled with the transceiver and the memory
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Samsung. Samsung and Fujishiro both pertain to UE to eNB/gNB transmission. In Fujishiro, the apparatus has a processor, memory and transceiver. It would be desirable to incorporate these features into Samsung to enable the UE to communicate with the gNB/eNB properly.

Regarding claim 30, Samsung teaches:
…
receiving, from a device, assistance information to facilitate configuring one or more parameters for communicating with the base station (Samsung,3.1 Periodic adaption request, lines 3:5: A gNB can receive an AR (adaption request) periodically that would  directly indicate the UE preference for a UE-specific configuration of radio resources, including, antenna ports); 
detect a degraded feedback for a signal transmitted to the device that does not include the one or more parameters based on the assistance information (Samsung, 3.1 Periodic adaption request, lines 4:5: The gNB can detect the transmission (either first AR or second AR from the UE, and respond with an ACK, NACK or indicate a configuration in response to the AR reception); and
transmit, to the device and based on detecting the degraded feedback, an assistance response signal including one or more parameters based on the assistance information (Samsung, 3.1 Periodic adaption request, lines 4:5: The gNB can detect the transmission (either first AR or second AR from the UE), and respond with an ACK, NACK or indicate a configuration in response to the AR reception).
Samsung does not teach:
An apparatus for wireless communication, comprising: 
a transceiver; 
a memory configured to store instructions; and 
one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to:  45 030284.17619Qualcomm Ref. No. 190818 
However, Fujishiro teaches:
An apparatus for wireless communication, comprising: 
a transceiver (Fujishiro [0088, 0089]: receiver 110 and transmitter 120 ); 
a memory configured to store instructions (Fujishiro [0090]: memory stores a program); and 
one or more processors (Fujishiro [0090]: controller 130 includes a processor and a memory) communicatively coupled with the transceiver and the memory  45 030284.17619Qualcomm Ref. No. 190818 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Samsung. Samsung and Fujishiro both pertain to UE to eNB/gNB transmission. In Fujishiro, the apparatus has a processor, memory and transceiver. It would be desirable to incorporate these features into Samsung to enable the UE to communicate with the gNB/eNB properly.

Claims 12-13, 19, 21 and 29 are rejected under 35 U.S.C 103 as being unpatentable over Samsung in view of Fujishiro and further in view of Seo et al.( US 10291376 B2) hereinafter “Seo”. 

Regarding claim 12, 21 and 29 Samsung and Fujishiro do not teach:
degrading the feedback comprises transmitting, to the base station, a channel quality indicator (CQI) report based on a channel state information reference signal (CSI-RS) received from the base station and having a degraded CQI value at least until the assistance response signal is received.
However, Seo teaches:
degrading the feedback comprises transmitting, to the base station, a channel quality indicator (CQI) report based on a channel state information reference signal (CSI-RS) received from the base station and having a degraded CQI value at least until the assistance response signal is received (Seo Fig. 12, col. 18, 1:14: The UE receives a reference signal from the eNB (S1210) which the UE determines the status of the channel (S1221), where the reference signal may correspond to a CSI-RI signal. UE completes calculation of CQI index (may calculate a CQI index wherein the Block Error Rate (BLER) does not exceed 10%) based on highest MCS and sends value to eNB (S1223) (i.e. feedback).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Seo into the methods of Samsung and Fujishiro. Samsung, Fujishiro and Seo all involve exchanging UE-configuration data to the eNB. In Seo, the UE provides additional channel status through an index based on a received reference signal. The motivation to incorporate Seo would be an improvement for the UE configuration process for the eNB/gNB to incorporate additional channel state information such as AIBNR (signal-to-interference plus noise ratio (Seo, col. 18, 20:22), based on the reference signal and CQI index.  

Regarding claim 13, Samsung does not teach:
transmitting, after transmitting a number of degraded CQI reports, one or more of a sounding reference signal (SRS), a scheduling request (SR), the assistance information, or a power status signal.
However, Fujishiro teaches:
transmitting, a scheduling request (SR) (Fujishiro [0101]: In the example, the UE 100 transmits uplink control signal…includes a channel quality indicator (CQI), a precoding matrix indicator (PMI), a rank indicator (RI, a scheduling request (SR) and an ACK/NACK.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Samsung so that the eNB is more fully aware of the UE state (in addition to just the information in the assistance information initially transmitted to the base station) to give more urgency to the eNB to respond with the proper assistance information, hence improving on the response process.

Regarding claim 19, Samsung and Fujishiro do not teach:
detecting the degraded feedback further comprises detecting that channel conditions of a channel with the device achieve a threshold level.
However, Seo teaches:
detecting the degraded feedback further comprises detecting that channel conditions of a channel with the device achieve a threshold level (Seo Fig. 12, col. 18, 1:14: The UE receives a reference signal from the eNB (S1210) which the UE determines the status of the channel (S1221). The UE completes calculation of CQI index based on highest MCS and sends value to eNB (S1223) (i.e. feedback).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Seo into the methods of Samsung and Fujishiro to use a reference signal for quantifying the channel condition, so that the eNB/gNB would have a measured parameter (e.g. SINR (Seo col. 18, 21:22) to improve the UE configuration process.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.M./ Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461